Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/21 has been entered.
 
This is a Non-Final Action responsive to Applicant’s response filed on 9/16/21.
Claims 1-22 are pending in the application; in the amendment filed on 9/16/21, claims 1, 10 and 19 are amended.  

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,742,646 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 10, 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570 and Silverman US 2006/0153089.
#
15/825,849
Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570 and Silverman US 2006/0153089.

A method for monitoring network connection quality by executing computer-executable instruction stored on a non-transitory computer-readable medium, the method comprising:
Karenos Abstract, col. 3, lines 20-35;

Continually monitoring one or more first network quality metrics for a first network  connection through the internet from a user computer to a target server;
Karenos col. 3, lines 45-70; col. 5, lines 25-40;
Karenos teaches that its monitoring system can be implemented over the internet.  (see col. 12 , lines 20-25)
Karenos teaches updating the monitoring metric at a continuous rate of a 15 minutes window.  (see col. 8, lines 25-35)  

Storing the one or more first network quality metrics within a database;
Karenos col. 2, lines 5-12;

Establishing simultaneously with the first network connection a second network connection additional to the first network connection from the user computer to the target server through the internet and through a private server system;
Karenos col. 1 ,lines 45-52; (Karenos the network connection can be a virtual private network)col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  As it is show in the figure multiple network paths are established and 
Karenos teaches that its monitoring system can be implemented over the internet.  (see col. 12 , lines 20-25)



Continually monitoring, by the user computer, one or more second network quality metrics for the second network connection through the internet at least one of the one or more network quality metrics corresponding to one of the one or more first network quality metrics;
Karenos col. 7, lines 32-50; col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;
Karenos teaches updating the monitoring metric at a continuous rate of a 15 minutes window.  (see col. 8, lines 25-35)  

Continually storing by the user computer, the one or more second network quality metrics within the database;
Karenos col. 8, lines 55-62
Karenos teaches updating the monitoring metric at a continuous rate of a 15 minutes window.  (see col. 8, lines 25-35)  

Retrieving by the user computer at least one of the one or more second network quality metrics from the database;
Karenos col. 9, lines 1-25;

Displaying the at least one of the one or more second network quality metrics on a visual display of the user computer ;
Karenos col. 7, lines 32-42;

Simultaneously monitoring the one or more first network quality metrics for the first network connection and the one or more second network quality metrics for the second network connection;
Karenos col. 7, lines 32-50; col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;

Comparing continually, by the user computer, the one or more first network quality metrics of the first network connection to the one or more second network quality metrics of the second network connection to determined how much each of the first and second network quality metrics has improved or degraded in the first or the second network connection to the target server;
Kareno teaches monitoring and displaying multiple networks’ metric at the same time.  (col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,)
However, Kareno does not specifically do a side by side comparison among networks.
Ohata teaches side by side comparing continually the quality metrics between multiple networks.  (see Ohata Fig. 3-5; p0013-0014; p 0074-87) 
It would have been obvious to an artisan at the time of the invention to include Ohata’s teaching with that of Karenos in order to allow user to do a side by side 


The first network quality metrics being at least one member of the group consisting of a first current ping, a first average ping, a first ping deviation, number of first hops, number of first bad hops, a first flux, number of first ping spikes, and number of first packet loss, and any other network quality metric;
Ekman teaches reporting metrics of ping/hop/latency, p0036-0037;
Lee teaches monitoring latency deviation (see Lee p100, 102), packet loss (see Lee p0034), Flux (see p0072); 
Silverman teaches monitoring hop values with a network (see p0039); ping spike (see p0070)
It would have been obvious to an artisan at the time of the invention to include Ekman, Lee and Silverman’s teaching with that of Karenos in order to monitor and measure different metric of the network latency.
 

The second network quality metrics being at least one member of the group consisting of a second current ping, a second average ping, a second ping deviation, number of second hops, 

Lee teaches monitoring latency deviation (see Lee p100, 102), packet loss (see Lee p0034), Flux (see p0072); 

It would have been obvious to an artisan at the time of the invention to include Ekman, Lee and Silverman’s teaching with that of Karenos in order to monitor and measure different metric of the network latency.
 

The method of claim 1, further comprising: triggering an alert when the at least one of the one or more first network quality metric crosses an acceptable threshold.
Silverman teaches alert trigger when metric is sub-par see (Silverman p0059)
It would have been obvious to an artisan at the time of the invention to include Silverman’s teaching with that of Karenos in order to provide network administrator proper notification.

4
The method of claim 3, wherein the alert comprise an audio form.
Silverman teaches alert trigger when metric is sub-par see (Silverman p0059)

5
The method of claim 3, wherein the alert comprise a visual form.
Ekman teaches provide email notification. (see p0029)



The method of claim 1, further comprising: generating a network quality report by using one or more first network quality metrics and the one or more second network quality metrics. 
Ekman p0015-0017
It would have been obvious to an artisan at the time of the invention to include Ekman’s teaching with that of Karenos in order to provide user with a comprehensive report.

7
The method claim 6, further comprising:
Sending the network quality report to a system administrator. 
Karenos col. 6, lines 25-40
8
 The method of claim 1, further comprising:
Receiving at least one metric selection in response to continually comparing the one or more first network quality metric with one or more second network quality metrics; and 


9 
The method of claim 8, further comprising: 
Displaying each of at least one metric selection on the visual display.
Karenos col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;


As per claims 10, and 12-18, they are rejected under the same rationale as claims 1, and 3-9 respectively.  See above.
As per claim 19, it is rejected under the same rationale as claim 1.
#
15/825,849
Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570 and Silverman US 2006/0153089.
20
The method of claim 19, further comprising: displaying the visual display the at least one of the one or more first quality metrics over the first time duration of the online activity. 
Ekman p0037, fig. 5n
Karenos col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,  col. 7, lines 50-col. 8, lines 35;
It would have been obvious to an artisan at the time of the invention to include 


The method of claim 20, wherein:
The first time duration of the online activity and the second time duration of the online activity correspond to the same time duration of the online activity. 
Ekman p0037, fig. 5n



Claims 2, 11, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570, Silverman US 2006/0153089 and Mckeown US 2015/0373135

15/825,849
Karenos US 8,589,536, Ohata US 2005/0119996, Ekman 2013/0279354, Lee US 2004/0165570 Silverman US 2006/0153089, and Mckeown US 2015/0373135
2
The method of claim 1, wherein the private server system comprises a plurality of proxy servers.
Mckeown teaches establish additional connection to the target server. (see Mckeown p0028-p0032)
It would have been obvious to an artisan at the time of the invention to include Mckeown’s teaching with that of 




Claims 11 and 22 are rejected under the same rationale as claim 2.  See above.
Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive.
Applicants arguments focused on the following:
Karenos does not teach “continually monitoring one or more first network quality metrics for a first network connection through the internet from a user computer to a target server….” and “continually monitoring, by the user computer, one or more second network quality metrics for the second network connection.” (see Remarks pages 12-13)  Applicant argues that Karenos only teaches monitoring throughput statistics by topic and does not measuring network quality metrics.  (see Remarks pages 14)
Karenos does not teaches measure real time-communication.  (see Remarks pages 15)
The combination of Karenos and Ohata does not teach comparing continually a network connection to a second network connection, because Ohata teaches comparing transfer rate of storage volume. (see Remarks page 16)
Examiner disagrees.
Karenos teaches this limitation because it continuously monitors throughput metric between networks servers. (col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,)   And by throughput’s definition1, it is a network metric data.  In addition, Karenos updates the monitoring metric at a continuous rate of a 15 minutes window.  (see col. 8, lines 25-35)  
Karenos teaches this limitation because it updates the monitoring metric at a continuous rate of a 15 minutes window.  (see col. 8, lines 25-35)  
The combination of Kareno and Ohata teaches this limitation.  Kareno teaches monitoring and displaying multiple networks’ metric at the same time.  (col. 3, lines 45-70; col. 5, lines 25-40; col. 6, lines 5-42; Fig 7,)  However, Kareno does not specifically compare side by side networks connections metrics.  Ohata teaches side by side comparing continually the quality metrics between multiple networks storage.  (see Ohata Fig. 3-5; p0013-0014; p 0074-87) It would have been obvious to an artisan at the time of the invention to include Ohata’s teaching with that of Karenos in order to allow user to do a side by side comparison among multiple network paths.

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/throughput